DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 10/09/2019. Claims 1-20 are currently pending.

Response to Arguments/Remarks
Applicant’s arguments/remarks filed on 12/17/2021, with respect to the previous claim rejections under 35 U.S.C. 103 of claim 1 has been fully considered and are unpersuasive. 
With respect to the previous rejections under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record fails to explicitly disclose “when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV.” Applicant further argues the cited portions of the reference fails to teach or disclose “substituting commanded speed for sensed airspeed to make flight control decisions at any point much less when commanded speed is greater than the sensed airspeed.”
Examiner respectfully disagrees. As seen in Schulte in step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, See at least ¶27, 28 and 38). (Examiner notes in the cited portions above, Schulte teaches substituting commanded speed for sensed airspeed to make flight control decisions. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed, i.e. commanded speed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed, i.e. sensed airspeed).
For at least the above, the previous 35 U.S.C. 103 rejection is maintained.
Examiner notes the same arguments apply to independent claims 10 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al., US 20110184592 A1, in view of Schulte et al., US 20130030607 A1, hereinafter referred to as Elias and Schulte, respectively.
Regarding claim 1, Elias discloses a method of controlling an unmanned aerial vehicle (UAV), the method comprising: 
monitoring a sensed airspeed of the UAV (The primary airspeed data source is configured to calculate a primary airspeed. The flight management computer is configured to use airspeed as an aid to control an aircraft – See at least abstract);
obtaining a commanded speed for the UAV, the commanded speed representing a command to fly the UAV at a given speed relative to an airmass through which the UAV is flying or to Earth over which the UAV is flying (The ground track of an aircraft is the course of the aircraft traced on the surface of the Earth. In another embodiment of the airspeed routine 130, data from the pitot static sensors 112, when available, is used in calculating the CAS of the aircraft – See at least ¶16); 

Elias fails to explicitly disclose when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV.
However, Schulte teaches when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV (Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27. Step 113 detects a new vertical velocity, a vertical acceleration, an airspeed of the aircraft, and computes a new vertical velocity error. The new vertical velocity and the vertical acceleration are detected using any suitable means, such as the sensors described above concerning step 101 of FIG. 1A. The airspeed is also detected using any suitable means, such as by using a pitot air data system or the like – See at least ¶28).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Regarding claim 2, Elias fails to explicitly disclose when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV.
However, Schulte teaches when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV (Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Regarding claim 3, Elias fails to explicitly disclose scheduling thrust for propulsion of the UAV, or allocating control effort for a control surface of the UAV.
However, Schulte teaches scheduling thrust for propulsion of the UAV, or allocating control effort for a control surface of the UAV (Moreover, stall prevention/recovery system 401 issues commands, via flight control computer 409, to effect orientation changes in control surfaces 403 and/or to effect operational changes to engines 405 – See at least ¶38).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of scheduling thrust for propulsion of the UAV, or allocating control effort for a control surface of the UAV, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Regarding claim 4, Elias discloses wherein the sensed airspeed of the UAV comprises a measurement of airspeed as sensed by an onboard sensor of the UAV during flight (An interface 186 provides a user (such as a pilot) the ability to enter information for calculation of the calibrated airspeed of the aircraft – See at least ¶20).

Regarding claim 9, Elias discloses wherein the UAV comprises a vertical takeoff and landing (VTOL) UAV including at least one vertical propulsion unit and at least one horizontal propulsion unit (The vertical axis 250 serves as a reference direction (for example, along the north cardinal direction or a line of longitude) – See at least ¶9. The FPV is displayed in the primary flight display 180 to enable a pilot to maintain level flight by aligning the wings of the bird with a horizontal on the ADI 184 – See at least ¶19).

Regarding claim 10, Elias discloses at least one machine-accessible storage medium that provides instructions that, when executed by a control system of an unmanned aerial vehicle (UAV), will cause the UAV to perform operations comprising:
monitoring a sensed airspeed of the UAV (The primary airspeed data source is configured to calculate a primary airspeed. The flight management computer is configured to use airspeed as an aid to control an aircraft – See at least abstract);
obtaining a commanded speed for the UAV, the commanded speed representing a command to fly the UAV at a given speed relative to an airmass through which the UAV is flying or to Earth over which the UAV is flying (The ground track of an aircraft is the course of the aircraft traced on the surface of the Earth. In another embodiment of the airspeed routine 130, data from the pitot static sensors 112, when available, is used in calculating the CAS of the aircraft – See at least ¶16); 

Elias fails to explicitly disclose when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV.
However, Schulte teaches when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV (Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27. Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27. Step 113 detects a new vertical velocity, a vertical acceleration, an airspeed of the aircraft, and computes a new vertical velocity error. The new vertical velocity and the vertical acceleration are detected using any suitable means, such as the sensors described above concerning step 101 of FIG. 1A. The airspeed is also detected using any suitable means, such as by using a pitot air data system or the like – See at least ¶28).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Regarding claim 11, Elias fails to explicitly disclose when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV.
However, Schulte teaches when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV (Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Regarding claim 12, Elias fails to explicitly disclose scheduling thrust for propulsion of the UAV, or allocating control effort for a control surface of the UAV.
However, Schulte teaches scheduling thrust for propulsion of the UAV, or allocating control effort for a control surface of the UAV (Moreover, stall prevention/recovery system 401 issues commands, via flight control computer 409, to effect orientation changes in control surfaces 403 and/or to effect operational changes to engines 405 – See at least ¶38).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of scheduling thrust for propulsion of the UAV, or allocating control effort for a control surface of the UAV, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Regarding claim 13, Elias discloses wherein the sensed airspeed of the UAV comprises a measurement of airspeed as sensed by an onboard sensor of the UAV during flight (An interface 186 provides a user (such as a pilot) the ability to enter information for calculation of the calibrated airspeed of the aircraft – See at least ¶20).
Regarding claim 17, Elias discloses an unmanned aerial vehicle (UAV), comprising: 
a control surface to influence one or more of a pitch, a yaw, or a roll of the UAV (The attitude director indicator 184 is an instrument for displaying a pitch SRS (Speed Reference System) bar corresponding to the pitch of the aircraft appropriate to the weight, flight level, and thrust of the aircraft – See at least ¶23); 
a propulsion unit to propel the UAV (The FMC 120 uses the data from the ADC 110 as an aid to control the aircraft. For example, the FMC 120 determines what level of thrust to maintain based on the airspeed determined by the ADC 110 – See at least ¶10); 
a sensor to measure an airspeed of the UAV and in response output a sensed airspeed for the UAV (An interface 186 provides a user (such as a pilot) the ability to enter information for calculation of the calibrated airspeed of the aircraft – See at least ¶20); and 
a control system coupled to the control surface, the propulsion unit, and the sensor, the control system including logic that when executed by the control system causes the UAV to perform operations including: 
obtaining a commanded speed for the UAV, the commanded speed representing a command to fly the UAV at a given speed relative to an airmass through which the UAV is flying or to Earth over which the UAV is flying (The ground track of an aircraft is the course of the aircraft traced on the surface of the Earth. In another embodiment of the airspeed routine 130, data from the pitot static sensors 112, when available, is used in calculating the CAS of the aircraft – See at least ¶16).
Elias fails to explicitly disclose when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV, wherein the flight control decisions include at least one of scheduling thrust for the propulsion unit or allocating control effort for the control surface.
However, Schulte teaches when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV, wherein the flight control decisions include at least one of scheduling thrust for the propulsion unit or allocating control effort for the control surface (Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27. Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27. Step 113 detects a new vertical velocity, a vertical acceleration, an airspeed of the aircraft, and computes a new vertical velocity error. The new vertical velocity and the vertical acceleration are detected using any suitable means, such as the sensors described above concerning step 101 of FIG. 1A. The airspeed is also detected using any suitable means, such as by using a pitot air data system or the like – See at least ¶28. Moreover, stall prevention/recovery system 401 issues commands, via flight control computer 409, to effect orientation changes in control surfaces 403 and/or to effect operational changes to engines 405 – See at least ¶38).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of when the commanded speed is greater than the sensed airspeed, using the commanded speed in lieu of the sensed airspeed to inform flight control decisions of the UAV, wherein the flight control decisions include at least one of scheduling thrust for the propulsion unit or allocating control effort for the control surface, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Regarding claim 18, Elias fails to explicitly disclose when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV.
However, Schulte teaches when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV (Still referring to FIG. 1A, step 111 commands the aircraft to increase airspeed if the aircraft's airspeed is outside a predetermined window. For example, if the aircraft's airspeed is lower than a predetermined, minimum airspeed, the aircraft is commanded to increase airspeed. If, however, the aircraft's airspeed is greater than or equal to the predetermined, minimum airspeed, no change is commanded to the aircraft's airspeed – See at least ¶27).
Elias discloses an avionics system comprising a primary airspeed data source and a flight management computer. Schulte teaches an automated flight control system for aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elias and include the feature of when the sensed airspeed is greater than the commanded speed, using the sensed airspeed instead of the commanded speed to inform the flight control decisions of the UAV, as taught by Schulte, to aid control to an aircraft when the primary airspeed is unavailable.

Allowable Subject Matter
Claims 5-8, 14-16, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662